Chief Justice Lee,
charged the jury, that if they found that the plaintiff had contributed to the purchase of the land, and that the defendant had driven her off, claiming the land to be solely his own, he ought at least to repay the amount of her contribution. Common justice imposed this upon him as a duty, and he could not enjoy the estate and at the same time refuse to pay for it. It is not clear whether the defendant was a minor at the time of the purchase or not, but provided he was, still he must pay, for, after coming of age, he has continued to hold the property and treat it as his own, and denied all claim of the plaintiff to the same, and this amounts to a ratification of the implied promise to repay the amount of his mother’s contribution. When a minor purchases land, he must make his election within a reasonable time after reaching his majority whether he will keep the land, and pay for it, or disaffirm the contract and return the land. He cannot keep the estate and refuse to pay the consideration money. In this case the defendant has made his election, and the jury should find a verdict in favor of the plaintiff for whatever sum, if any, she has paid towards the land.
The jury after a long absence rendered a verdict in favor of plaintiff for $25. Three jurors dissented, stating that in their opinion, the plaintiff was entitled to the full amount claimed, $270.
Mr. Hinton for complainants.
Mr. Makalena for defendant.